Name: Commission Regulation (EEC) No 1280/87 of 7 May 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/48 Official Journal of the European Communities 8 . 5 . 87 COMMISSION REGULATION (EEC) No 1280/87 of 7 May 1987 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape" and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 1216/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, therefore, be applied only on a tempo ­ rary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will , however, be confirmed or replaced as from 8 May 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will be confirmed or replaced as from 8 May 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and ' sunflower seed. Article 2 This Regulation shall enter into force on 8 May 1987. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 44, 13 . 2. 1987, p. 1 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 146, 31 . 5. 1986, p. 25 . f) OJ No L 133, 21 . 5 . 1986, p. 12 . (8) OJ No L 133, 21 . 5 . 1986, p. 14. 0 OJ No L 57, 27. 2. 1987, p . 38 . (10) OJ No L 115, 1 . 5 . 1987, p . 38 . ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . 8 . 5. 87 Official Journal of the European Communities No L 120/49 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) : I  Spain 0,610 0,610 0,100 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,088 35,934 29,862 29,709 29,555 29,401 2. Final aids : Il\\I (a) Seed harvested and processed in :\I \I  Federal Republic of GermanyI Il\II (DM) 87,05 86,69 72,28 72,02 71,66 71,61  Netherlands (Fl) 98,08 97,68 81,42 81,13 80,73 80,63  BLEU (Bfrs/Lfrs) 1 684,92 1 677,63 1 392,64 1 384,79 1 377,49 1 365,53  France (FF) 246,61 245,41 201,49 199,85 198,65 198,11  Denmark (Dkr) 303,95 302,59 250,47 249,12 247,76 244,66  Ireland ( £ Irl) 27,059 26,926 22,102 21,812 21,678 21,451  United Kingdom ( £) 20,455 20,335 16,399 16,279 16,159 15,918  Italy (Lit) 54 006 53 751 ¢ 44 190 44 064 43 811 43 315  Greece (Dr) 3 429,70 3 381,85 2 598,55 2 557,98 2 530,96 2 438,94 (b) Seed harvested in Spain and\ II III processed : ||IIII  in Spain (Pta) 88,94 88,94 14,58 14,58 14,58 14,58  in another Member State (Pta) 4 206,96 4 181,82 3 363,63 3 304,43 3 278,69 3 224,23 (c) Seed harvested in Portugal and IIIII processed : IlIIIIIIl  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 087,56 5 055,18 4 076,64 4 038,29 4 010,21 3 939,24 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 120/50 Official Journal of the European Communities 8 . 5 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) : I I  Spain 1,860 1,860 2,600 2,600 2,600 2,600  Portugal 1,250 1,250 2,500 2,500 2,500 2,500  Other Member States 37,338 37,184 32,362 32,209 32,055 31,901 2. Final aids : \l\I (a) Seed harvested and processed in :\I\I  Federal Republic of Germany (DM) 90,03 89,68 78,25 77,99 77,63 77,58  Netherlands (Fl) 101,44 101,04 88,15 87,85 87,45 87,36"  BLEU (Bfrs/Lfrs) 1 743,52 1 736,23 1 509,82 1 501,97 1 494,67 1 482,72  France (FF) 255,49 254,29 219,24 217,61 216,40 215,87  Denmark (Dkr) 314,63 313,27 271,83 270,48 269,12 266,02  Ireland ( £ Irl) 28,037 27,904 24,058 23,769 23,634 23,408  United Kingdom ( £) 21,240 21,120 17,967 17,847 17,727 17,486  Italy (Lit) 55 930 55 675 48 038 47 912 47 659 47 163  Greece (Dr) 3 575,55 3 527,70 2 890,24 2 849,66 2 822,64 2 730,62 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 271,19 271,19 379,07 379,07 379,07 379,07  in another Member State (Pta) 4 389,21 4 364,07 3 728,13 3 668,93 3 643,18 3 588,73 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 379,54 379,54 % 379,54 379,54  in another Member State (Esc) 5 277,33 5 244,95 4 456,17 4 417,82 4 389,74 4 318,78 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 8 . 5 . 87 Official Journal of the European Communities No L 120/51 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 1 . Gross aids (ECU): I  Spain 1,720 1,720 1,720 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,646 41,492 41,138 37,181 37,181 2. Final aids : l\||\ (a) Seed harvested and processed in (2) :lI I  Federal Republic of Germany (DM) 100,51 100,15 99,35 90,05 90,05  Netherlands (Fl) 113,25 112,85 111,92 101,44 101,44  BLEU (Bfrs/Lfrs) 1 944,03 1 936,75 1 919,99 1 733,61 1 733,61  France (FF) 284,02 282,83 279,80 250,89 250,89  Denmark (Dkr) 350,51 349,15 346,02 312,10 312,10  Ireland ( £ Irl) 31,157 31,024 30,715 27,399 27,399  United Kingdom ( £) 23,478 23,358 23,082 20,539 20,539  Italy (Lit) 62 233 61 978 61 250 55 263 55 263  Greece (Dr) 3 911,96 3 859,59 3 767,01 3 265,16 3 265,16 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 250,77 250,77 250,77 501,54 501,54  in another Member State (Pta) 3 931,61 3 906,46 3 818,49 3 444,35 3 444,35 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 502,07 6 467,56 6 362,00 5 715,57 5 715,57  in another Member State (Esc) 6 291,08 6 257,69 6 155,56 5 530,10 5 530,10 3. Compensatory aids : l I  in Spain (Pta) 3 882,94 3 857,80 3 767,72 3 393,58 3 393,58  in Portugal (Esc) 6 261,02 6 227,63 6 124,19 5 498,74 5 498,74 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV ' Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,077530 2,072130 2,066860 2,061880 2,061880 2,047580 Fl 2,344000 2,340850 2,338420 2,334610 2,334610 2,326340 Bfrs/Lfrs 43,124900 43,132200 43,136600 43,154700 43,154700 43,221900 FF 6,937100 6,947240 6,957720 6,970390 6,970390 7,008640 Dkr 7,819970 7,841790 7,861890 7,881720 7,881720 7,951210 £ Irl 0,777780 0,780414 0,783038 0,785163 0,785163 0,791481 £ 0,698246 0,700012 0,701501 0,702862 0,702862 0,706562 Lit 1 486,67 1 490,31 1 494,13 1 497,47 1 497,47 1 503,80 Dr 153,98600 155,96400 157,89000 159,81500 159,81500 166,36200 Esc 161,17600 162,34600 163,61100 164,71600 164,71600 168,24400 Pta 145,87900 147,79100 149,22100 150,50000 150,50000 153,34500